Seawell, J.
delivered the opinion of the Court. This is an appeal from a new trial granted in the Court below, and is submitted to this Court without any statement. There is an affidavit which accompanies the record, by which it appeals probable the party who prevailed on the issue, tam*364pered with the Jury. Whenever an appeal is made without presenting any point for the decision of this Court, there would then be no ground for disturbing the decision below. If the affidavit was the ground of the new trial, we should think that the matter set forth was a sufficient cause for it.